 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEUTSCHE BANK NATIONAL TRUST                        CASE NO. 18cv2507-LAB (NLS)
      COMPANY, as Trustee for DSLA
12    Mortgage Loan Trust 2004-AR4,                       AMENDED ORDER DENYING
                                                          MOTION TO EXCUSE
13                                       Plaintiff,       APPEARANCE AT HEARING
               vs.
14
      CELESTE LOUDON, DAVID LOUDON,
15
                                    Defendants.
16
17         On January 11, 2019, the Court ordered Defendants Celeste1 Loudon and David
18   Loudon to appear in person at a hearing on February 15, 2019 at 12:15 p.m. They then
19   submitted a document styled as a motion in opposition to the Court’s order, which the Court
20   accepted for filing. The Court construes this motion (Docket no. 7) as a motion to excuse
21   their appearance at the hearing. So construed, the motion is DENIED. Celeste Loudon
22   and David Loudon must appear in person at the hearing, as ordered.
23   ///
24   ///
25   ///
26   ///
27   ///
28
           1
               Celeste Loudon’s first name is also spelled “Celest” in some documents.

                                                                                          18cv2507
 1         This amended order replaces the order issued February 4, 2019, and the Clerk is
 2   directed to remove the earlier order from the docket.
 3
 4         IT IS SO ORDERED.
 5   DATED: February 8, 2019
                                              ___________________________________
 6
                                              HONORABLE LARRY ALAN BURNS
 7                                            United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                    18cv2507
